Citation Nr: 1612510	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued a 10 percent disability rating for the left knee arthritis.

The Veteran testified at a videoconference hearing before the undersigned in February 2015, and the transcript is of record.  

In April 2015, the Board continued the 10 percent disability rating for left knee arthritis and assigned a separate 10 percent rating for instability of the left knee.  The Veteran appealed the claim for a higher rating for left knee arthritis to the United States Court of Appeals for Veterans Claims (Court), and in December 2015, the Court Clerk granted a Joint Motion for Partial Remand (JMPR), vacating and remanding the matter to the Board for compliance with instructions in the JMPR.  The parties recognized the assignment of a separate rating for instability and requested that this matter remain undisturbed. 


FINDING OF FACT

For the entire period of appeal, the left knee arthritis is manifested by pain, flexion limited to 120 degrees with pain at 80 degrees, and a meniscus tear with frequent episodes of locking pain and effusion.  There is no evidence of ankylosis, semilunar cartilage removal, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.





CONCLUSION OF LAW

For the entire period of appeal, the criteria for the assignment of a disability evaluation of 20 percent for left knee arthritis with meniscus tear and frequent episodes of locking pain and effusion are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in January 2011, prior to the adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or her representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) and VA medical records have been associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in January 2009, February 2010, August 2011, August 2012, and February 2014 to obtain medical evidence regarding the severity of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, providing ratings of 30, 40, 50, and 60 percent for varying degrees of favorable and unfavorable ankylosis.  

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Increased Rating for Left Knee Arthritis

The Veteran's left knee arthritis is rated under Diagnostic Code 5260, for limitation of flexion.  The Veteran is appealing for a higher rating. He is also in receipt of a separate 10 percent rating under Diagnostic Code 5257 for instability of the left knee; and the Veteran has expressed satisfaction with this assignment.

The Board has carefully reviewed the evidence of record and finds that the record does not demonstrate the requisite manifestations for ratings in excess of 10 percent for the left knee arthritis.  For a 20 percent rating under Diagnostic Code 5260, flexion must be limited to 30 degrees.  In this case, the weight of the competent and credible evidence shows that the left knee flexion was limited to no more than 120 degrees, with objective evidence of pain at 80 degrees.  

The left knee arthritis does not more nearly approximate limitation of flexion to 30 degrees.  In a January 2009 VA examination, the Veteran reported symptoms of pain, weakness, stiffness, and occasional giving way.  He stated that he could accomplish his daily activities, but that he had pain with stair climbing, bending, squatting, prolonged standing, walking, and uneven surfaces.  Physical examination revealed flexion to 120 degrees and zero degrees of extension, with pain at the extreme.  There was additional pain but no additional limitations following repetitive flexion and extension.  The left knee was also stable, had no warmth or effusion, was tender to palpation over the suprapatellar, and had significant crepitus.  X-rays showed a normal left knee with well-maintained joint spaces.

VA treatment records indicate that in April 2009, the Veteran had an MRI of his left knee, which showed a meniscus tear.  The Veteran reported in May 2009 that he had episodes of mechanical locking and catching of the left knee.  In September 2009, the Veteran reported worsening knee pain (a 3-4 on a scale of one to ten).  The treating orthopedist noted that the knee was very stable and there was no evidence to suggest any weakness, but that the left knee was a little looser anteriorly than the right knee.  The Veteran was tender along the medial joint line, and x-rays showed very minimal degenerative changes starting and a tear on the medial meniscus.  The knee was not locking and there were no effusions.  The orthopedist noted that the Veteran's weight was causing some of his problems in his extremities.

In February 2010, during a VA examination of the left ankle, the Veteran reported symptoms of left knee pain, some stiffness, occasional endurance issues, occasional slight swelling, and use of a knee brace.  Range of motion testing showed flexion to 130 degrees and zero degrees of extension.  There was no pain with passive motion, but there was pain with weight-bearing motion, and flare-ups occurred with heavy use.

In August 2011, the Veteran had another VA knee examination.  He reported that his knee locked and gave out, and that pain was worse with prolonged walking, standing, sitting, and climbing ladders and stairs.  He denied periods of flare-up.  Upon physical examination, the left knee had no warmth or swelling, no atrophy of muscle, and no instability.  There was crepitus and medial joint line tenderness.  Range of motion included zero degrees of extension and flexion to 120 degrees with pain at 80 degrees.

September 2011 x-rays showed mild narrowing of the medial articular cartilage and "perhaps minimal joint effusion."

In an August 2012 VA knee examination, the Veteran stated that he had constant pain and locking.  He described his pain as mild to moderate.  During flare-ups, the pain went up in severity to a 5-6.  The Veteran's left knee had flexion to 130 degrees with objective evidence of painful motion at 110 degrees, and zero degrees of extension with no objective evidence of painful motion.  After repetitive-use testing with three repetitions, flexion was to 130 degrees with zero degrees of extension.  The knee had pain to palpation, normal muscle strength, no instability, and no history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had a meniscal tear with frequent episodes of joint locking and pain. 

The Veteran was most recently afforded a VA knee examination in February 2014.  The Veteran reported having flare-ups that impacted the function of the knee and increased the pain.  He also reported using a knee brace and a cane.  Initial range of motion measurements indicated that the Veteran's knee had flexion to 120 degrees with objective evidence of painful motion at 90 degrees, and zero degrees of extension.  After repetitive-use testing with three repetitions, flexion remained to 120 degrees with zero degrees of extension.  The Veteran's knee had tenderness or pain to palpation, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength was normal and there was no instability.  The examining orthopedist opined that it was more likely than not that pain, but not weakness, fatigability, or incoordination, could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time, but that it would be pure speculation to state what additional range of motion loss would be present due to pain or use during flare-ups because the Veteran was not examined during a flare-up.

The Veteran testified in a Board hearing in February 2015 that he used a brace and cane for his knee, had frequent issues of locking and giving out, constant pain, and arthritis.  He indicated that he had flare-ups, particularly when he walked any distance or walked on uneven terrain.  The Veteran asserted that in his VA examinations, the examiners did not do any weight-bearing tests, which was where he had problems.  He specified that he could not run or use ladders, that stairs are a big difficulty, and that he was unable to work in construction because of his knee.

The evidence does not show flexion limited to 30 degrees at any time during the period of appeal to warrant a higher rating.  Rather, the evidence reflects that at most, flexion was limited to 120 degrees, with pain at 80 degrees.  The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Veteran reported having daily knee pain and increased pain with prolonged standing and walking.  The Board observes, however, that the current 10 percent ratings for the left knee disability under Diagnostic Code 5260 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Significantly, the examinations performed repetitive testing and considered the point at which the Veteran demonstrated pain on motion.  Even considering those factors, the Veteran did not exhibit flexion limited to 30 degrees.  Accordingly, consideration of other factors of functional limitation does not support the grant of a rating in excess of the 10 percent already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes and finds that an increased rating of 20 percent under Diagnostic Code 5258 for the meniscal tear with frequent episodes of locking pain and effusion into the joint is warranted in lieu of the 10 percent rating under Diagnostic Code 5260.  The Veteran may not be assigned separate ratings under both Diagnostic Code 5258 (dislocation of semilunar cartilage) and Diagnostic Code 5260 (limitation of flexion).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Diagnostic Codes 5258 and 5260 both rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Code 5260, such limitation of motion is encompassed by the limitation of flexion, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate based on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Were the Board to grant separate ratings under both Diagnostic Code 5258 and 5260, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under both Diagnostic Code 5258 and 5260 for the painful limitation of motion (limitation of flexion), associated with the left knee disability.

As noted above, the Veteran is already entitled to a separate 10 percent rating for left knee instability under Diagnostic Code 5257.  Further, there is no medical evidence of ankylosis, removal of cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5259 (removal of semilunar cartilage), 5262 (malunion or nonunion of the tibia and fibula), and 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

In sum, for the entire period of appeal, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's left knee arthritis under Diagnostic Code 5260, but a rating of 20 percent is warranted under  Diagnostic Code 5258 given the findings of frequent episodes of "locking," pain, and effusion into the joint.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, limitation of motion, locking, and effusion are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.



ORDER

For the entire period of appeal, an increased rating of 20 percent for the left knee arthritis under Diagnostic Code 5258 is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


